UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JESUS PRADO,
                               Plaintiff,
                                                                  18-CV-9806 (JPO)
                     -v-
                                                              OPINION AND ORDER
 ICE AGENT PEREZ, et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Jesus Prado brings this action under Bivens v. Six Unknown Named Agents of the

Federal Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal Tort Claims Act (“FTCA”),

28 U.S.C. §§ 2671 et seq., against Defendants Immigration and Customs Enforcement (“ICE”)

Agents Perez, Attanasio, Olivencia, and Calidonio, as well as the United States of America (“the

Government”). Defendants have now moved to dismiss the complaint pursuant to Federal Rule

of Civil Procedure 12(b)(1) and 12(b)(6). (Dkt. No. 28.) For the reasons that follow,

Defendants’ motion to dismiss is granted in part and denied in part.

I.     Background

       The following facts are drawn from the complaint and are assumed true for purposes of

this motion.

       Plaintiff Jesus Prado is a 60-year old immigrant with a major neurocognitive disorder and

“debilitating depression” who has lived with HIV since 1994. (See Compl. ¶ 14.) He has also

suffered from prostate-related obstructive uropathy. (Compl. ¶ 44.) Since 2013, he has lived in a

Community Access housing complex at Gouverneur Court, a supportive housing environment in

Manhattan. (Compl. ¶ 15.) Gouverneur Court provides Prado with daily meals, regular in-home

visits, and a 24-hour security desk. (Compl. ¶ 16.) At the time of his 2015 arrest, he was



                                                1
receiving outpatient psychiatric treatment through the Mental Health Court in New York by

agreement of the New York County District Attorney, a program that covers individuals who

have been diagnosed with a serious mental illness. (Compl. ¶ 19.)

       On October 27, 2015, at 5:00 a.m., Prado was awakened in his home at Gouverneur Court

by ICE agents Perez, Attanasio, Olivencia, and Calidonio demanding entry. (Compl. ¶¶ 20, 25.)

As soon as he opened the door, Prado was pushed back inside the room and ordered to move to

the bed. (Compl. ¶ 25.) The ICE agents identified themselves as “immigration” and had only an

administrative immigration warrant. (Compl. ¶¶ 21, 25.)

       The ICE agents did not request, nor did Prado give, voluntary consent to enter. (Compl.

¶ 26.) Three of the agents entered the apartment, while one stood at the doorway with his hand

on his gun. (Compl. ¶ 27.) One agent “grabbed . . . Prado by his shirt and pushed him onto the

bed, where [Prado] began to cry.” (Id.) Prado asked what was happening and informed the

agents that he had done nothing wrong. (Id.) The agent who had pushed Prado demanded his

identification and “papers.” (Id.) Prado informed the agent that he had papers showing that he

was Permanently Residing Under Color of Law (“PRUCOL”). (Id.) The agents searched

through Prado’s drawers, cabinets, and closet. (Compl. ¶ 28.) Prado, confined to his bed,

protested that the agents needed a warrant to search his home, to which they responded that it

was their job. (Id.) Prado was then told to get dressed and was informed that he was being taken

into ICE custody. (Compl. ¶ 29.) He informed the agents that he was sick, had HIV, and that he

needed to bring his medications along with him. (Id.) Without inquiring further into his

condition, the agents picked up his bag of medications, handcuffed him, and took him to their

car. (Id.) Prado alleges that he experienced “psychological trauma and physical discomfort as a

result of [their] intrusion.” (Compl. ¶ 30.)




                                                2
       Prado was then processed and moved to the Varick Street Federal Building in Manhattan,

where he received a Notice to Appear in Removal Proceedings and an initial medical screening.

(Compl. ¶ 31.) At some point during this initial processing, Prado’s medication bag was taken

from him and thrown in the trash. (Compl. ¶ 37.) An ICE employee told him that he would

receive medication when he got to New Jersey. (Id.) Later that morning, he was transported to

the Bergen County Jail (“Bergen”) in Hackensack, New Jersey. (Compl. ¶ 31.) Prado was

detained at Bergen from October 27, 2015, to April 19, 2016. (Compl. ¶ 32.) Once at Bergen,

he did not receive any medication for the first five days of his detention. (Compl. ¶ 38.) After

his initial medical appointment with staff, they began to administer the wrong medications. (Id.)

When his physician contacted ICE, eight days into his detention, Bergen began to administer the

correct medications. (Id.) Even after the correct medication was prescribed, it was improperly

administered to him. (Compl. ¶¶ 41–42.) The improper administration of his medications

caused daily vomiting and diarrhea. (Compl. ¶ 42.) Prado’s counsel continually requested that

ICE ensure that his medication was properly administered, but Bergen continued to improperly

administer his medication for three months. (Compl. ¶ 43.)

       Prado’s prostate-related obstructive uropathy soon worsened, causing him serious pain.

(Compl. ¶ 44.) In January 2016, a urologist informed Prado that his condition was no longer

treatable with medication and he needed a surgical procedure. (Compl. ¶ 46.) Prado’s counsel

continued to contact ICE to seek assistance with Prado’s medical situation, including a request

for him to be returned to Gouverneur Court, where he would receive better care. (Compl. ¶ 48.)

After an unexplained two-month delay, Prado was able to get the procedure, and his release

request was denied. (Compl. ¶¶ 47, 51.) On April 19, 2016, an immigration judge ordered him

released on his own recognizance, and allowed him to return home. (Compl. ¶ 54.)




                                                3
II.     Legal Standard

        Federal Rule of Civil Procedure 12(b)(1) requires courts to dismiss a case for lack of subject-

matter jurisdiction “when the district court lacks the statutory or constitutional power to adjudicate

it.” Doyle v. Midland Credit Mgmt., Inc., 722 F.3d 78, 80 (2d Cir. 2013) (per curiam) (quoting Ford

v. D.C. 37 Union Local 1549, 579 F.3d 187, 188 (2d Cir. 2009) (per curiam)). When resolving a

motion to dismiss pursuant to Rule 12(b)(1), district courts “may refer to evidence outside the

pleadings.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000).

        Federal Rule of Civil Procedure 12(b)(6) requires courts to dismiss a case for “failure to state

a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When deciding a motion to

dismiss pursuant to Rule 12(b)(6), the Court must accept the complaint’s factual allegations as true

and draw all inferences in the plaintiff’s favor. See Cleveland v. Caplaw Enters., 448 F.3d 518, 521

(2d Cir. 2006) (citation omitted). However, the complaint must plead “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009).

III.    Discussion

        A.      Subject-Matter Jurisdiction Under 8 U.S.C. § 1252(g)

        Defendants argue that this Court lacks subject-matter jurisdiction over the bulk of Prado’s

claims because a district court may not hear any claim by an alien “arising from” the

commencement of removal proceedings under 8 U.S.C. § 1252(g). (Dkt. No. 29 at 5–7.) This

includes, Defendants argue, any claims arising from unlawful arrest or detention.

        Section 1252(g) provides that “no court shall have jurisdiction to hear any cause or claim

by or on behalf of any alien arising from the decision or action by the Attorney General to



                                                    4
commence proceedings, adjudicate cases, or execute removal orders against any alien.” 8 U.S.C.

§ 1252(g). The Supreme Court has held that this provision has not been “interpret[ed] . . . to

sweep in any claim that can technically be said to ‘arise from’ the three listed actions of the

Attorney General. Instead, . . . the language . . . refer[s] to just those three specific actions

themselves.” Jennings v. Rodriguez, 138 S. Ct. 830, 841 (2018) (citing Reno v. Am.-Arab Anti-

Discrimination Comm., 525 U.S. 471, 482–83 (1999)). Accordingly, courts in this district have

found that there is no deprivation of jurisdiction to hear claims arising from unlawful arrest or

detention, because those claims are too distinct to be said to “arise from” the commencement of

removal proceedings. See, e.g., You, Xiu Qing v. Nielsen, 321 F. Supp. 3d 451, 457 (S.D.N.Y.

2018) (holding that unlawful arrest and detention claims fell “outside the ambit of § 1252(g)”

because “[t]he question before the Court is not why the Secretary chose to execute the removal

order . . . [it] is whether the way Respondents acted accords with the Constitution and the laws of

this country”); Michalski v. Decker, 279 F. Supp. 3d 487, 495 (S.D.N.Y. 2018) (rejecting the

argument that unlawful arrest and detention claims are part and parcel of the commencement of

removal proceedings because “the decision or action to detain an individual . . . is independent

from the decision or action to commence a removal proceeding”).

        For the same reasons, this Court concludes that it retains jurisdiction over Prado’s claims.

        B.      Scope of the FTCA

        Defendants argue that the FTCA does not permit Prado’s claim for negligently provided

medical care because the United States has not waived its sovereign immunity for obligations

that it has delegated to independent contractors. (Dkt. No. 29 at 8–13.) Because “the doctrine of

sovereign immunity is jurisdictional in nature,” Makarova, 201 F.3d at 113, Defendants argue

that this Court lacks subject-matter jurisdiction over this claim.




                                                   5
       The FTCA “constitutes a limited waiver by the United States of its sovereign immunity

and allows for a tort suit against the United States under specific circumstances.” Hamm v.

United States, 483 F.3d 135, 137 (2d Cir. 2007) (internal quotation marks and citation omitted).

The FTCA allows, and thus the United States has waived its sovereign immunity with respect to,

claims involving:

       injury or loss of property, or personal injury or death caused by the negligent or wrongful
       act or omission of any employee of the Government while acting within the scope of his
       office or employment, under circumstances where the United States, if a private person,
       would be liable to the claimant.

28 U.S.C. § 1346(b)(1). Under the FTCA, the term “employee” “specifically excludes ‘any

contractor with the United States.’” Roditis v. United States, 122 F.3d 108, 111 (2d Cir. 1997)

(per curiam) (quoting 28 U.S.C. § 2671). Defendants argue that because responsibility for

detainees’ medical care was delegated to Bergen under an Inter-Governmental Service

Agreement (“IGSA”), the United States is not liable for negligent provision of any such medical

care. (See Dkt. No. 29 at 8–13.)

       However, Prado is only seeking to hold Defendants directly liable for their own alleged

negligence, rather than vicariously liable for any negligence on the part of Bergen, which was

indisputably an independent contractor. (See Dkt. No. 34 at 13.) As a result, the relevant issue

here “is whether the duty to provide [medical] care was delegated in its entirety.” Harvey v.

United States, No. 14 Civ. 1787, 2017 WL 2954399, at *4 (S.D.N.Y. July 10, 2017) (citing

Edison v. United States, 822 F.3d 510, 518 (9th Cir. 2016)).

       Under the IGSA, Bergen was responsible for “provid[ing] federal detainees with the full

range of medical care inside the detention facility.” (Compl. at 24.) However, “[a]ll outside

medical care provided to federal detainees” required “pre-approv[al] by the Federal

Government.” (Id.) In the complaint, Prado alleges that his counsel repeatedly informed ICE



                                                6
both that his medication was not being administered correctly and that he required a surgical

procedure. (See Compl. ¶¶ 37–54.) Specifically, Prado alleges that the Government “breached

its duty to provide continuity of care” when ICE “fail[ed] to ensure that [he] would receive his

prescribed medications upon arrival at Bergen.” (Compl. ¶ 40.) He further alleges that the

Government breached its duty to “ensure that immigration detainees received necessary external

treatment in a timely manner” when his surgery was delayed for almost two months. (Compl. ¶

52.)

        The Government is not immune from suit for either of these claims. First, the

Government is not immune from Prado’s negligence claims regarding the misadministration of

his medication. Prado has alleged that ICE was responsible for ensuring that its facilities comply

with the ICE National Detention Standards (“NDS”). (Compl. ¶ 33.) As part of the NDS, when

a detainee is transferred to another facility after receiving an initial screening, the sending facility

must send a medical summary that includes prescription information and a 7-day supply of

medication. (Compl. ¶ 36.) Further, all medical records must travel with the detainee pursuant

to the NDS. (Id.) Prado alleges that ICE failed to follow that mandate, as ICE took his

prescription medications from him and threw them in the trash, and he did not receive any

medications for the first five days he was in custody at Bergen. (Compl. ¶¶ 36–38.) If it is the

case that ICE did not provide Bergen with the requisite health information, and acted negligently

in failing to do so, its negligence would fall within the scope of the FTCA. And further, because

Prado was not yet in Bergen’s “care and custody” when ICE allegedly failed to ensure that

Prado’s health information made it to Bergen, it is unclear whether the IGSA even applies, much

less limits the Government’s liability. See Charles v. United States, No. 18 Civ. 883, 2019 WL

1409280, at *3 (S.D.N.Y. Mar. 28, 2019). Accordingly, this Court declines to dismiss Prado’s




                                                   7
negligence claims based on the incorrect administration of his medication for lack of subject-

matter jurisdiction. 1

        Second, the Government is not immune from Prado’s negligence claims regarding his

delayed surgery. The Government explicitly retained pre-approval power under the IGSA with

respect to any outside medical care that detainees needed. (Compl. at 24.) As discussed above,

this Court is deprived of subject-matter jurisdiction over this claim only if “the duty to provide

[medical] care was delegated in its entirety.” Harvey, 2017 WL 2954399, at *4 (citing Edison,

822 F.3d at 518). By retaining pre-approval authority, the Government failed to delegate its

entire duty of care to Bergen. Prado alleges that ICE was repeatedly put on notice that he needed

surgery. (See Compl. ¶ 48.) And it was only after an unexplained two-month delay that Prado

was able to get the surgery he needed. (Compl. ¶ 47.) In essence, Prado alleges that the

Government’s delay in approving Prado’s surgery was negligent. (See Compl. ¶ 53.) And while

Defendants argue that the IGSA contemplates that Bergen, not Prado, would request the surgery

(see Dkt. No. 39 at 9), that is irrelevant. Ultimately, the Government retained the authority to

approve or reject requests for outside medical treatment. To the extent that the Government

acted negligently in wielding that authority, sovereign immunity will not save it from liability

because approval authority was not part of the duty of care that was delegated to Bergen. See

Charles, 2019 WL 1409280, at *3. Accordingly, this Court declines to dismiss Prado’s



        1
          Defendants also argue that Prado’s claim of negligent medical care should be dismissed
pursuant to Rule 12(b)(6). (Dkt. No. 29 at 13–16.) For similar reasons, their argument is
rejected. While Defendants dispute that there was any duty to provide medical information to
Bergen, and it was reasonable for them to assume that Bergen had HIV/AIDS medication on
hand (see id.), a reasonable factfinder could determine that ICE had a duty to transfer at least
some medical information to Bergen. Because on a Rule 12(b)(6) motion the Court must draw
all inferences in the plaintiff’s favor, see Cleveland, 448 F.3d at 521, Prado’s negligent medical
treatment claims survive.


                                                 8
negligence claims based on any delayed approval for his surgery for lack of subject-matter

jurisdiction.

        C.      Bivens Claim

        Defendants argue that Prado may not recover under the implied civil right of action

recognized in Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403

U.S. 388 (1971) because “expanding the Bivens remedy is now a ‘disfavored’ judicial activity.”

(Dkt. No. 29 at 23 (quoting Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017).) To determine

whether a Bivens remedy is available in a given case, the Court must engage in a two-step

inquiry. First, the Court must determine whether the “case presents a new Bivens context.”

Abbasi, 137 S. Ct. at 1859. If the context is indeed new, then the Court must discern whether

there are “special factors counselling hesitation in the absence of affirmative action by

Congress.” Id. at 1857 (quoting Carlson v. Green, 446 U.S. 14, 18 (1980)).

        First, “[i]f the case is different in a meaningful way from previous Bivens cases decided

by this Court, then the context is new.” Id. at 1859. The Supreme Court has detailed several

differences that could make a context “new”:

        the rank of the officers involved; the constitutional right at issue; the generality or
        specificity of the official action; the extent of judicial guidance as to how an officer
        should respond to the problem or emergency to be confronted; the statutory or other legal
        mandate under which the officer was operating; the risk of disruptive intrusion by the
        Judiciary into the functioning of other branches; or the presence of potential special
        factors that previous Bivens cases did not consider.

Id. at 1860. This Court finds that Prado’s claim does not differ in a meaningful way from the

core Bivens context, and thus does not present a “new context.” Although “the new-context

inquiry is easily satisfied . . . [s]ome differences, of course, will be so trivial that they will not

suffice to create a new Bivens context.” Id. at 1865. “Bivens concerned an allegedly

unconstitutional arrest and search carried out in New York City.” Hernandez v. Mesa, 140 S. Ct.



                                                    9
735, 744 (2020). Here too, Prado sues for an allegedly unconstitutional arrest and search — one

that was even carried out in New York City. (See Compl. ¶¶ 58–61.) Because Prado’s claims

assert the same constitutional right that formed the basis of Bivens, that fact “weighs heavily in

favor of finding that [Prado’s] claims arise in the Bivens context, rather than in a ‘new’ context.”

Lehal v. Cent. Falls Det. Facility Corp., No. 13 Civ. 3923, 2019 WL 1447261, at *11 (S.D.N.Y.

Mar. 15, 2019); see also Abbasi, 137 S. Ct. at 1856 (noting that the “opinion is not intended to

cast doubt on the continued force, or even the necessity, of Bivens in the search-and-seizure

context in which it arose”).

       Defendants argue that because the ICE agents were operating under a different legal and

statutory mandate than were the federal agents in Bivens, this case presents a new context. This

Court disagrees. First, Defendants argue that unlike in Bivens, the ICE agents here had an

administrative warrant to arrest Prado, rather than no warrant at all. This argument is unavailing.

Prado has alleged that the administrative immigration warrant that the ICE agents possessed did

not permit entry into or the search of his home. (Compl. ¶¶ 20–21.) Thus, like the federal agents

in Bivens, the ICE agents here were not legally privileged to enter or search Prado’s home.

Therefore, based on the allegations, there was no “legal mandate” whatsoever under which a new

context could be created for Bivens purposes.

       Second, Defendants argue that ICE agents are unlike FBI agents because ICE enforces

the Immigration and Naturalization Act (“INA”), rather than the criminal law. That argument

takes too limited a view of the scope of Bivens. Every federal law enforcement agency exists

under different statutory authority and is responsible for the enforcement of some subsection of

federal law. Despite that fact, Bivens actions have been sustained against federal law

enforcement officers beyond FBI agents, including ICE agents. See Argueta v. U.S. Immigration




                                                 10
& Customs Enf’t, No. 08 Civ. 1652, 2009 WL 1307236, at *17–19 (D.N.J. May 7, 2009); see

also Chavez v. United States, 683 F.3d 1102 (9th Cir. 2012) (holding that a Bivens action could

be sustained against Border Patrol agents); Lehal, 2019 WL 1447261 (holding that a Bivens

action could be sustained against U.S. Marshals); Van Eck v. Cimahosky, 329 F. Supp. 2d 265,

270–71 (D. Conn. 2004) (holding that a Bivens action could be sustained against Department of

Transportation officers). It cannot be that the character of the law enforcement officer, without

more, automatically converts a plaintiff’s claim into a “new context,” even post-Abbasi. Because

this case is an allegedly unconstitutional search and seizure carried out by federal law

enforcement, Prado’s claims do not present a new context for the purposes of his Bivens claim.

       Even assuming, arguendo, that this case presents a new Bivens context, there are no

“special factors counseling hesitation in the absence of affirmative action by Congress.” Abbasi,

137 S. Ct. at 1857 (citation omitted). If “there are sound reasons to think Congress might doubt

the efficacy or necessity of a damages remedy . . . the courts must refrain from creating the

remedy in order to respect the role of Congress in determining the nature and extent of federal-

court jurisdiction under Article III.” Id. at 1858.

       Defendants argue that the INA’s comprehensive enforcement scheme precludes a Bivens

remedy here. (Dkt. No. 29 at 28–31.) Again, the Court disagrees. The Ninth Circuit has

recently held that the mere fact that the INA lacks an internal damages remedy does not counsel

hesitation when finding an implied Bivens remedy against an ICE employee. See Lanuza v.

Love, 899 F.3d 1019, 1030–31 (9th Cir. 2018). Critically, “although the INA contains a

comprehensive scheme governing the appeal of removal proceedings and the Attorney General’s

discretionary decisions, it does not provide a remedial scheme for violations committed by

immigration officials outside of removal proceedings.” Diaz-Bernal v. Myers, 758 F. Supp. 2d




                                                 11
106, 128 (D. Conn. 2010); see also id. at 129 (finding that there were no “special factors”

counseling against a Bivens remedy because “the plaintiffs . . . do not question their removal, but

instead allege independent constitutional harms that were committed against them prior to the

commencement of removal proceedings”).

       Rights without remedies are cold comfort. In Abbasi, the Supreme Court acknowledged

that “individual instances of . . . law enforcement overreach” are by “their very nature . . .

difficult to address except by way of damages after the fact.” 137 S. Ct. at 1862 (emphasis

added). There are no material differences between the work of immigration enforcement and the

work of criminal law enforcement that would counsel against the implication of a Bivens remedy

here. This is especially true in this case, one that differs from the core Bivens context only in

that the federal agent defendants were employed by ICE rather than by the FBI. As a result,

failure to provide plaintiffs a Bivens remedy in this case would hold ICE to a lower standard of

conduct than the FBI must adhere to in an identical set of circumstances without any compelling

reason to do so. Accordingly, this Court determines that Prado has adequately stated a claim

under Bivens.

       D.       Trespass Claim

       Defendants argue that this Court lacks subject-matter jurisdiction over Prado’s trespass

claim under 28 U.S.C. § 2675. Under 28 U.S.C. § 2675(a), “[a]n action shall not be instituted

upon a claim against the United States for money damages for injury or loss of property or

personal injury or death caused by the negligent or wrongful act or omission of any employee of

the Government . . . unless the claimant shall have first presented the claim to the appropriate

Federal agency.” Further, under 28 U.S.C § 2675(b), an “[a]ction . . . shall not be instituted for

any sum in excess of the amount of the claim presented to the federal agency, except where the

increased amount is based upon newly discovery evidence . . . .” Exhaustion pursuant to these


                                                 12
provisions is a nonwaivable jurisdictional requirement. See, e.g., Celestine v. Mount Vernon

Neighborhood Health Ctr., 403 F.3d 76, 82 (2d Cir. 2005).

       Prado submitted a claim to ICE related to his arrest and detention that claimed damages

for only personal injury but none for any property damage. (Dkt. No. 30-4 at 2.) However,

Defendants argue that because Prado cannot obtain personal injury damages under a trespass

theory, and because the Government was not put on notice regarding any potential property

damages, Prado’s trespass claims must be dismissed. (Dkt. No. 29 at 25–26.)

       “Under New York law, trespass is the intentional invasion of another’s property.”

Scribner v. Summers, 84 F.3d 554, 557 (2d Cir. 1996). “[D]amages for trespass are limited to

consequences flowing from the interference with possession and not for separable acts more

properly allocated under other categories of liability.” Costlow v. Cusimano, 311 N.Y.S.2d 92,

97 (App. Div. 4th Dep’t 1970) (emphasis added). While Defendants argue that this rule means

that there can be no damages for trespass other than property damage (see Dkt. No. 29 at 25–26),

this is a misstatement of the law. While the typical trespass claim involves damages that flow

from harm to real property, there is no requirement in New York law that trespass damages are

limited to property-based harm. 2 Prado alleges that his personal injury flows directly from ICE’s

allegedly unlawful intrusion into his home, not from any separable acts other than the intrusion.

(Dkt. No. 34 at 18.) Because Prado alleges that his personal injury was a consequence of the

trespass, there is no prohibition on Prado’s suit.


       2
          Defendants cite Biondo v. Linden Hill United Methodist Cemetery Corp., 720 N.Y.S.2d
558 (App. Div. 2d Dep’t 2001) for the proposition that trespass cannot be used to obtain damages
that are better recognized under another category of liability. However, Biondo did not involve a
trespass claim at all. It affirmed the dismissal of the plaintiff’s negligent and intentional
infliction of emotional distress claims on the basis of the proposition that damages cannot be
recovered for emotional distress flowing from an intentional or negligent harm only to personal
property. Biondo, 720 N.Y.S.2d at 558. As such, Biondo is irrelevant to the trespass claim here.


                                                 13
          Because those allowable personal injuries were properly reported to the Government (see

Dkt. No. 30-4 at 2), Prado’s trespass claim survives.

          E.     Abuse of Process

          Under New York law, to state a claim for abuse of process, a plaintiff must allege that the

defendant “(1) employ[ed] regularly issued legal process to compel performance or forbearance

of some act; (2) with intent to do harm without excuse or justification; and (3) in order to obtain

a collateral objective that is outside legitimate ends of process.” Williams v. Young, 769 F. Supp.

2d 594, 603 (S.D.N.Y. 2011) (quoting Savino v. City of New York, 331 F.3d 63, 76 (2d Cir.

2003)).

          Here, Prado has failed to allege that there was a collateral objective that Defendants

sought to obtain. To state a claim for abuse of process, a plaintiff “must claim that [a defendant]

aimed to achieve a collateral purpose beyond or in addition to his criminal prosecution.” Savino,

331 F.3d at 77. “[C]ollateral objectives typically associated with abuse of criminal process are

extortion, blackmail, or retribution; and those objectives are usually characterized by personal

animus.” Corso v. City of New York, No. 17 Civ. 6096, 2018 WL 4538899, at *10 (S.D.N.Y.

Sept. 20, 2018) (alteration in original) (citation omitted).

          Here, Prado argues that the collateral objective was to exceed the scope of the warrant

and gain entry into Prado’s home. (Dkt. No. 34 at 22.) However, this is insufficient to sustain an

abuse of process claim. Prado’s claims are more properly understood as an allegedly improper

means by which the arrest was effectuated, rather than the improper purpose he must allege to

state an abuse of process claim. Because Prado has not alleged the requisite collateral objective

to sustain an abuse of process claim, that claim is dismissed.




                                                   14
       F.      Negligent Infliction of Emotional Distress

       In New York, “[a] breach of the duty of care resulting directly in emotional harm is

compensable even though no physical injury occurred when the mental injury is a direct, rather

than a consequential, result of the breach and when the claim possesses some guarantee of

genuineness.” Taggart v. Costabile, 14 N.Y.S.3d 388, 396 (App. Div. 2d Dep’t 2015) (quoting

Ornstein v. N.Y.C. Health & Hosps. Corp., 881 N.E.2d 1187, 1189 (N.Y. 2008)). The

“guarantee of genuineness” requirement is demonstrated “by showing that a breach of a duty

owed to the injured party endangered that party’s physical safety or caused them to fear for their

physical safety.” Sesto v. Slaine, 171 F. Supp. 3d 194, 204 (S.D.N.Y. 2016).

       Defendants argue that Prado has not identified a duty of care that the ICE agents owed to

him. (See Dkt. No. 29 at 22–23.) For the purposes of a negligent infliction of emotional distress

claim, “[t]he duty in such cases must be specific to the plaintiff, and not some amorphous, free-

floating duty to society.” Mortise v. United States, 102 F.3d 693, 696 (2d Cir. 1996). As a

result, Defendants argue that “law enforcement officers cannot be tasked with knowing the

mental condition of every person they arrest and whether arresting them would subject them to

emotional harm.” (Dkt. No. 29 at 22.) However, in this particular case the ICE agents were on

notice that Prado’s mental state was particularly susceptible to harm. Not only was Prado living

in a supportive housing facility for vulnerable individuals, including those with psychiatric

disabilities, but his law enforcement records reflected that he suffered from a serious mental

illness. (Compl. ¶¶ 15–16, 19.) While Defendants protest that they should not be charged with

this knowledge because “it is in relation to a separate state proceeding” (Dkt. No. 29 at 23 n.5),

presumably ICE investigated Prado to some degree before securing an administrative warrant for

his arrest, and his law enforcement records were available at ICE’s request. For the purposes of




                                                15
a motion to dismiss, Prado has adequately alleged that ICE had a duty specific to Prado because

he was particularly vulnerable to emotional distress given his history of mental illness.

       Further, Prado has adequately alleged the requisite “guarantee of genuineness” by

demonstrating that the ICE agents’ conduct caused him to fear for his physical safety. The

circumstances here go far beyond that of a routine arrest. Prado was roused out of bed before

dawn by the agents’ shouting. (Compl. ¶¶ 20, 25.) When he opened the door, they pushed him

back into the room, grabbed him by the shirt, and pushed him onto the bed where he began to

cry. (Compl. ¶¶ 25, 27.) An agent stood by in the doorway with his hand on his gun. (Compl.

¶ 27.) The agents then proceeded to search his apartment while he protested. (Compl. ¶ 28.) As

alleged, it is certainly plausible that these series of events caused Prado to fear for his physical

safety. This is particularly true because Prado is a vulnerable plaintiff.

       And while it is true that “New York does not recognize [negligent infliction of emotional

distress] causes of action where the conduct underlying them may be addressed through

traditional tort remedies,” Berrio v. City of New York, No. 15 Civ. 9570, 2017 WL 118024, at *7

(citations omitted), that concept is inapplicable here. There is no other tort remedy that fully

encompasses the emotional harm that flows from the disregard for a plaintiff’s particular

vulnerability — indeed, that is the essence of negligent infliction of emotional distress.

Accordingly, Prado’s negligent infliction of distress claims survive Defendants’ motion to

dismiss.

IV.    Conclusion

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED in part and

DENIED in part. The Clerk of Court is directed to close the motion at Docket Number 28.




                                                  16
        Defendants are directed to file an answer to the remaining claims on or before April 24,

2020.

        SO ORDERED.

Dated: April 3, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                17
